NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: April 19, 2022



    S22Y0440. IN THE MATTER OF TIFFINI COLETTE BELL

       PER CURIAM.

       This disciplinary matter is before the Court pursuant to the

report and recommendation issued by Special Master LaRae Dixon

Moore, who recommends that Tiffini Colette Bell (State Bar No.

676971) be disbarred for her violations of a variety of the Georgia

Rules       of      Professional             Conduct           in     conjunction             with        her

representation of a client in a dispossessory action. The State Bar

filed a formal complaint, and Bell answered. Discovery proceeded,

and the Bar then moved for partial summary judgment. Bell did not

respond to the Bar’s motion. No hearing having been requested, the

Special Master considered the record and entered an order granting

the Bar’s motion for partial summary judgment. Shortly thereafter,
the Special Master entered her report and recommendation,

recommending Bell’s disbarment.

     The Special Master found the following facts to be established

by the record, and we agree that the record supports her findings.

Bell has been a member of the State Bar since 2006. In September

2017, a client retained Bell to represent her in a dispossessory action

against a tenant. The client paid Bell $210 to draft and file a

complaint. On September 28, 2017, Bell informed her client that she

would file the complaint that day; she did not. The following day, the

client inquired as to whether Bell filed the complaint and served the

defendant, to which Bell replied that she had filed the complaint but

was waiting for the client to pay the service fee. Bell did not file the

complaint until October 3, 2017. Afterward, Bell twice told her client

that she had served the defendant; Bell never served the defendant

with the complaint. In November 2017, the client informed Bell of

updated costs to add to the claim. Bell told her client that she would

amend the claim that week; Bell never amended the claim. In

December 2017, Bell told her client that she filed a motion for

                                   2
default and expected the court to schedule a hearing on that motion

near the beginning of 2018; Bell never filed a motion for default in

the case. The court placed the case on a calendar call for June 26,

2018, and although Bell was aware of the hearing, she did not

appear, causing the court to dismiss the case for want of prosecution.

Bell received a copy of the dismissal order but did not notify her

client about it until August or September of 2018. Other than the

complaint, Bell did not file anything in the client’s case. Bell told her

client that she filed a necessary certificate verifying that the

defendant was not on active duty in the military; Bell never did so.

Bell told her client that she would refile her lawsuit after it was

dismissed; Bell never did so. Throughout the representation, Bell

failed to adequately respond, or to respond at all, to her client’s

attempts to contact her for information and updates on the case.

     Based on these facts, the Special Master found that Bell had

violated Rules 1.2 (a), 1.3, 1.4 (a), and 3.2. The maximum

punishment for a violation of Rule 1.2 or 1.3 is disbarment, whereas



                                   3
the maximum punishment for a violation of Rule 1.4 or 3.2 is a public

reprimand.

      The Special Master considered the ABA Standards for

Imposing Lawyer Sanctions, see In the Matter of Morse, 266 Ga. 652,

653 (470 SE2d 232) (1996), and found that Bell’s violations of the

duties owed to her client were intentional and knowing, rather than

inadvertent or negligent; that they harmed her client; and that

disbarment was the appropriate sanction. See ABA Standard 4.0

and 4.41 (disbarment appropriate when lawyer engages in pattern

of neglect with respect to client matters and causes serious or

potential serious injury to a client). The Special Master found no

factors in mitigation of discipline, but found in aggravation that Bell

had a history of prior discipline (a 2015 investigative panel

reprimand and a 2016 review panel reprimand)1; a dishonest or



      1 In 2015, Bell received a confidential investigative panel reprimand for
violations of Georgia Rules of Professional Conduct 3.1, 3.3, and 8.4 (a) (4). The
investigative panel found that Bell had failed to dismiss a complaint as
promised, failed to inform a judge of a competing action in another county, and
obtained a final divorce decree without proper notice to the opposing party or
his lawyer. In 2016, this Court accepted Bell’s petition for voluntary discipline

                                        4
selfish motive; a pattern of misconduct; multiple offenses; and

substantial experience in the practice of law. See ABA Standard 9.22

(a), (b), (c), (d), and (i). Accordingly, the Special Master concluded

that disbarment was the appropriate sanction and that it was

consistent with prior cases disbarring lawyers who failed to perform

work, failed to communicate with clients, and abandoned or

otherwise neglected client matters. See In the Matter of Dicks, 295

Ga. 181, 181-182, 184 (758 SE2d 311) (2014) (disbarring an attorney

who failed to timely file suit prior to the expiration of a statute of

limitation, twice failed to timely notify his client that actions had

been dismissed, and improperly advised the client when presenting

a document releasing the attorney from liability, where the attorney



and ordered that Bell receive a review panel reprimand for violations of
Georgia Rules of Professional Conduct 1.3, 1.4, and 8.4 (a) (4), after she
admitted that

      in the representation of a client in a child custody matter, she . . .
      fail[ed] to truthfully communicate with her client regarding
      discovery and appointment of a guardian ad litem, fail[ed] to
      timely respond to discovery, fail[ed] to seek the appointment of a
      guardian ad litem, and fail[ed] to thoroughly prepare for certain
      hearings.

In the Matter of Bell, 299 Ga. 143, 143-144 (787 SE2d 166) (2016).
                                        5
presented no evidence in mitigation and aggravating factors

included, among other things, multiple offenses, substantial

experience in the practice of law, and two prior disciplinary actions

involving a similar pattern of abandoning clients); In the Matter of

Davis, 290 Ga. 857, 857-858, 861 (725 SE2d 216) (2012) (disbarring

an attorney who failed to communicate with her client, failed to

appear at a hearing, failed to effectively withdraw from the

representation, and made false statements in response to a notice of

investigation, where mitigating circumstances were absent and

aggravating factors included, among other things, a prior

disciplinary history, multiple offenses, and substantial experience

in the practice of law); In the Matter of Wadsworth, 312 Ga. 159, 159-

161 (861 SE2d 104) (2021) (disbarring an attorney for failing to file

responses to dispositive motions or respond to discovery requests on

the clients’ behalf, for failing to continue working on the case, and

for failing to communicate with his clients, where there were no

mitigating factors and several aggravating factors, including a

history of prior discipline, a dishonest or selfish motive, commission

                                  6
of multiple offenses, and substantial experience in the practice of

law); In the Matter of Powell, 310 Ga. 859, 860-861 & n.1 (854 SE2d

731) (2021) (disbarring an attorney who accepted payment from a

client and entered an appearance on the client’s behalf but then

failed to respond to requests for an update on the case, perform any

work on the case, or appear in court for hearings, where there were

no mitigating factors and numerous aggravating factors, including

a prior disciplinary sanction, a dishonest or selfish motive, a pattern

of misconduct, vulnerability of the victim, and substantial

experience in the practice of law).

      Bell filed a short, one-page list of exceptions to the Special

Master’s report and recommendation.2 Bell argues that this Court

should suspend, rather than disbar, her for several reasons, none of

which we find persuasive. First, Bell asserts that the Special Master

failed to consider that “[m]ost of the issue[s] in the case occurred


      2 Bell initially missed her deadline to file exceptions, but we granted her
request for an extension of time to do so. Although our order granting the
extension provided that “[a] copy of this order MUST be attached as an exhibit
to the document for which the respondent received this extension,” Bell did not
comply with that directive.
                                       7
during a period of time where [she] was not mentally capable of

practicing law,” due to severe depression related to the death of her

father for which she sought help from the “State Bar Lawyer

Services” and a mental health professional. As the Bar correctly

responds, however, the Special Master considered these claims and

found that, although Bell had testified at her deposition about “the

sudden, unexpected loss of her father in April 2018,” she had “offered

no evidence” that she “experienced depression [or] extreme mental

distress” as a result, that she “obtained counseling through the State

Bar,” or that any mental conditions “impacted her ability to practice

law.” Moreover, Bell’s history of dishonest conduct, for which she has

been disciplined on two separate occasions, suggests that mental-

health issues triggered by the death of her father do not fully explain

the underlying misconduct at issue here. Second, although Bell

argues that the client only compensated her for drafting the

complaint, this does not explain why, as the Special Master found,

Bell “continued to make [false] representations to [the client] of work

she was purportedly doing in the case.” Finally, Bell argues that she

                                  8
has “made substantial changes in [her] practice since the allegations

in this matter[,] . . . join[ing] a partnership and creat[ing] systems

to help [her] . . . with [her] workflow [and with] managing the stress

of the practice of law.” However, these alleged changes do not excuse

the pattern of intentional and knowing misconduct at issue here.

Nor are we persuaded that such changes would reduce the risk of

additional rules violations in the future, given Bell’s history of

discipline for similar dishonest conduct.

       Having considered the record, including Bell’s exceptions

before this Court and the Bar’s responses to them, we agree that

disbarment is the appropriate sanction in this matter. Accordingly,

it is hereby ordered that the name of Tiffini Colette Bell be removed

from the rolls of persons authorized to practice law in the State of

Georgia. Bell is reminded of her duties pursuant to Bar Rule 4-219

(b).

       Disbarred. All the Justices concur.




                                   9